Citation Nr: 1035696	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-19 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left hip 
capsulitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1991 to January 
1993.

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal from a February 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the Veteran's claims for 
an increased rating for his left hip capsulitis and for service 
connection for separate right and left leg disorders, as 
secondary to the service-connected left hip capsulitis.  The 
Veteran perfected appeals to all three denials.

The Board remanded the case for additional development and 
adjudication in December 2006 and July 2008.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a December 2008 RO (Videoconference) hearing.  A copy of 
that hearing transcript has been associated with the claims file.

In a January 2009 decision, the Board granted service connection 
for right and left leg disorder, as secondary to the Veteran's 
left hip capsulitis.  Thus, these issues are no longer in 
appellate status.  In addition, the Board remanded the increased 
rating claim for additional notice and development.

In the introduction section of the December 2006 remand, the 
Board noted that an inferred claim for a total disability rating 
based on individual unemployability (TDIU) was inferred by the 
record and this issue was referred to the RO for adjudication.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
However, the issue of a TDIU, to include on an 
extraschedular basis, has never been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it again is 
referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, the matter remaining on appeal must again be 
remanded for additional development.

In compliance with the Board's instructions 1 through 4, VA gave 
the Veteran additional notice of what was needed to establish his 
increased rating claim, and obtained VA medical records and 
Social Security Administration (SSA) records.  In November 2009 
the Veteran was reexamined; however, the Board finds that this 
examination is inadequate for rating purposes.  The examiner did 
not comply completely with instruction 5.  For example, the 
examiner did not discuss: (1) whether there was evidence of 
weakness, excess fatigability, and/or incoordination associated 
with capsulitis of the veteran's left hip; (2) if pain on motion 
was observed, the point at which pain began; (3) whether, and to 
what extent, the Veteran experiences likely functional loss of 
the left hip/leg due to symptoms other than pain on flare-ups 
and/or with repeated use; (4) whether the Veteran has any 
separately ratable neurological residual, such as neuropathy (in 
addition to musculoskeletal residuals) as a manifestation of the 
service-connected capsulitis of his left hip; and (5) if so, 
whether any impairment of any affected nerve is best 
characterized as resulting in mild, moderate, moderately severe, 
or severe incomplete paralysis; or complete paralysis.  In this 
regard, the Board notes that the Veteran's representative has 
specifically argued that the existing rating has not taken into 
account the neurological manifestations of the Veteran's left hip 
disability and that VA should consider rating the Veteran's left 
hip disability under all applicable diagnostic codes pursuant to 
38 C.F.R. § 4.71a (e.g., Diagnostic Codes 5260 and 5261), 
38 C.F.R. § 4.73 (Diagnostic Code 5313), and 38 C.F.R. § 4.124a 
(e.g., Diagnostic Code 8520).

As the Board's January 2009 remand order has not been complied 
with, another remand is necessary to another examination to be 
conducted to determine the true nature of the Veteran's left hip 
disability.  See Stegall v. West, 11 Vet. App 268 (1998) (where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).

Prior to scheduling the Veteran for examination, outstanding VA 
and private treatment records should be associated with the 
record.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, asking him to identify any 
private healthcare providers who have treated 
him for his left hip disability, and to sign 
authorization for release of such records.  
All records/
responses received should be associated with 
the claims file. 

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Salisbury VA Medical Center (VAMC), 
since October 8, 2009, and from the Durham 
VAMC, since August 19, 2009.  All records/
responses received should be associated with 
the claims file.

3.  After completion of 1 and 2 above, 
schedule the Veteran for VA neurological and 
orthopedic examinations, by a physician (s), 
at an appropriate VA medical facility.  The 
entire claims file, to include a copy of 
this REMAND, must be made available to 
the examiner(s) designated to examine 
the Veteran, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies, to include x-rays, magnetic 
resonance imaging (MRI), EMG, and a nerve 
conduction study, if deemed warranted, should 
be accomplished (with all findings made 
available to the examiner(s) prior to 
completion of the report(s)), and all 
clinical findings should be reported in 
detail. 

The orthopedic examiner should conduct range 
of motion testing of the left hip/leg, 
expressed in degrees.  The examiner should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with capsulitis of the Veteran's 
left hip.  If pain on motion is observed, the 
physician should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what extent, 
the Veteran experiences likely functional 
loss of the left hip/leg due to pain and/or 
any of the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should express 
any such additional functional loss in terms 
of additional degrees of limited motion.

The neurological examiner should identify 
the existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with capsulitis of the Veteran's 
left hip.  The examiner should also offer an 
opinion as to whether the Veteran has any 
separately ratable neurological residual, 
such as neuropathy (in addition to 
musculoskeletal residuals) as a manifestation 
of the service-connected capsulitis of his 
left hip.  If so, considering all clinical 
findings, the examiner should provide an 
assessment as to whether any impairment of 
any affected nerve is best characterized as 
resulting in mild, moderate, moderately 
severe, or severe incomplete paralysis; or 
complete paralysis. 

The examiner(s) should set forth all 
examination findings, along with a complete 
rationale for the conclusions reached, in a 
printed report(s).  If any requested opinion 
cannot be provided, the examiner(s) should 
clearly state the reason(s) why.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the increased rating claim remaining on 
appeal.  VA should document its consideration 
of whether: (1) separate ratings for 
musculoskeletal and neurological residuals 
pursuant to the Esteban v. Brown, 6 Vet. App. 
259 (1994), to include consideration of all 
appropriate diagnostic codes under 38 C.F.R. 
§§ 4.71a, 4.73, and 4.124a (see discussion at 
the bottom of page 3); (2) "staged rating," 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007), and (3) referral for an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) are warranted.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


